Citation Nr: 9918387	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of injury, left index finger, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to an increased disability rating for his 
service-connected left index finger disorder.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected left index finger disorder.  Specifically, he 
asserts that his sensory nerves and flexor tendons are 
severed, resulting in pain, loss of strength, and significant 
restriction of range of motion.  The pain is worse during 
changes in the weather.  Overall, he feels that an increased 
rating is warranted.

After careful review of the record, the Board finds that this 
case is not ready for appellate review.

Specifically, the Board finds that the most recent addition 
to the veteran's claims file is an April 1999 VA medical 
record showing, inter alia, the results of an 
electromyography (EMG) of the fingers of the veteran's left 
hand.  This medical evidence was made part of the claims file 
after transfer of the claims file by the RO to the Board.  It 
has not been reviewed by the RO, and no Supplemental 
Statement of the Case has been issued.  The claims file 
contains no waiver by the veteran of RO review of that 
evidence.


Governing regulations provide:

	Additional evidence received by the 
agency of original jurisdiction after the 
records have been transferred to the 
Board of Veterans' Appeals for appellate 
consideration will be forwarded to the 
Board if it has a bearing on the 
appellate issue or issues. The Board will 
then determine what action is required 
with respect to the additional evidence.

38 C.F.R. § 19.37(b)  (1998).

Furthermore:

	Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under  
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

38 C.F.R. § 20.1304  (1998);  see also 38 C.F.R. § 19.31  
(1998) ("A Supplemental Statement of the Case, so 
identified, will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued, when a 
material defect in the Statement of the Case or a prior 
Supplemental Statement of the Case is discovered, or when, 
for any other reason, the Statement of the Case or a prior 
Supplemental Statement of the Case is inadequate.").

In light of the above, the Board finds that the veteran's 
claim must be reviewed by the RO and that the veteran be 
provided a Supplemental Statement of the Case that addresses 
the newly-added evidence in regard to his claim, prior to 
appellate review by the Board.  This is necessary to protect 
the veteran's due process rights.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should review the April 1999 VA 
medical record, and any other evidence 
received since the RO's November 1997 
Supplemental Statement of the Case, in 
reference to the veteran's claim of 
entitlement to an increased disability 
rating for residuals of injury, left index 
finger, currently rated as 10 percent 
disabling.

2.  Thereafter, if the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be furnished 
to the veteran and his representative 
containing an explanation of the RO's 
latest decision, providing any additional 
laws and regulations, and noting all 
newly added evidence, including the April 
1999 VA medical record.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  

No action is required of the veteran until further notice is 
issued.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



